TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00382-CR
NO. 03-04-00383-CR

NO. 03-04-00384-CR

NO. 03-04-00385-CR

NO. 03-04-00386-CR

NO. 03-04-00387-CR



James Lee Cinnamon, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT

NOS. 1456, 1457, 1458, 1459, 1460 & 1461

HONORABLE BEN WOODWARD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Paul S. Parker, is ordered to tender a brief in this cause no later than March 3, 2005. 
No further extension of time will be granted.
It is ordered January 5, 2005. 

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish